       Case 1:18-cv-00997-SCY-JHR Document 28 Filed 06/27/19 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO



SETH CHAVEZ,

        Plaintiff,
v.                                                                 No. 1:18-cv-00997 SCY/JHR

CITY OF ALBUQUERQUE,

        Defendants.

                                  STIPULATION OF DISMISSAL

        Pursuant to an agreement of compromise and settlement and Fed. R. Civ. P.

41(a)(1)(A)(ii), Plaintiff hereby stipulates to the dismissal of all claims with prejudice. The

parties shall each bear their own attorney’s fees and costs.


SUBMITTED:

VALDEZ AND WHITE LAW FIRM, LLC


By: /s/ Timothy L. White
         Timothy L. White
P.O. Box 25646
Albuquerque, NM 87125
Tel: (505) 345-0289
Fax: (505) 345-2573
tim@valdezwhite.com

Attorneys for Plaintiff
      Case 1:18-cv-00997-SCY-JHR Document 28 Filed 06/27/19 Page 2 of 2




APPROVED:
Devon P. Moody
Ian G. Stoker
PO Box 2248
Albuquerque, NM 87103
(505) 768-4500
dmoody@cabq.gov
istoker@cabq.gov

Assistant City Attorneys




                                      2
